Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 08/05/2021.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11112255 B2 (hereinafter “Miraj”) in view of Chris Lambert et al (US 20160027306 A1). 
For Claim 1, Claim 1 of Miraj teaches all of the claimed subject matter (see claim 1) with the exception of selecting a first pickup location for the first requester and a second pickup location for the second requester; and transport the first and second requesters to the first destination and the second destination respectively.
However, Lambert discloses selecting a first pickup location for the first requester and a second pickup location for the second requester (Lambert teaches, in ¶ 0031, lines 4-7, that FIG. 5 is a diagram illustrating an embodiment of a route for a driver making two pickups and two dropoffs combined into a single route …When the driver arrives at first passenger pickup location 502, a first pickup arrival indication is provided, and a first destination indication is received …The driver then drives to second passenger pickup location 504. At second passenger pickup location 504 a second pickup arrival indication is provided and a second destination indication is received); and transport the first and second requesters to the first destination and the second destination respectively (Lambert teaches, in ¶ 0031, lines 4-7, that the driver then drives to first passenger dropoff location 506. A first destination arrival indication is provided. The driver additionally drops off the one or more passengers picked up at first passenger pickup location 502 … The driver then drives to second passenger dropoff location 508. A second destination arrival indication is provided. The driver additionally drops off the one or more passengers picked up at second passenger pickup location 504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught in Miraj with the passenger scheduling method taught in Lambert. The motivation is to provide an optimized route for a driver making two pickups and two dropoffs combined into a single route.

Regarding the remaining claims, the table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 11112255 B2. 

Table 1: Claim Mapping to Patent No. US 11112255 B2
Claim # in Instant Application
(17395034)
Claim # in Patent No. US 11112255 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 19 of U.S. Patent No. US 10731998 B2 (hereinafter “Miraj”) in view of Chris Lambert et al (US 20160027306 A1). 
For Claim 1, Claim 1 of Miraj teaches all of the claimed subject matter (see claim 1) with the exception of selecting a first pickup location for the first requester and a second pickup location for the second requester; and transport the first and second requesters to the first destination and the second destination respectively.
However, Lambert discloses selecting a first pickup location for the first requester and a second pickup location for the second requester (Lambert teaches, in ¶ 0031, lines 4-7, that FIG. 5 is a diagram illustrating an embodiment of a route for a driver making two pickups and two dropoffs combined into a single route …When the driver arrives at first passenger pickup location 502, a first pickup arrival indication is provided, and a first destination indication is received …The driver then drives to second passenger pickup location 504. At second passenger pickup location 504 a second pickup arrival indication is provided and a second destination indication is received); and transport the first and second requesters to the first destination and the second destination respectively (Lambert teaches, in ¶ 0031, lines 4-7, that the driver then drives to first passenger dropoff location 506. A first destination arrival indication is provided. The driver additionally drops off the one or more passengers picked up at first passenger pickup location 502 … The driver then drives to second passenger dropoff location 508. A second destination arrival indication is provided. The driver additionally drops off the one or more passengers picked up at second passenger pickup location 504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught in Miraj with the passenger scheduling method taught in Lambert. The motivation is to provide an optimized route for a driver making two pickups and two dropoffs combined into a single route.

Regarding the remaining claims, the table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10731998 B2. 

Table 1: Claim Mapping to Patent No. US 10731998 B2
Claim # in Instant Application
(17395034)
Claim # in Patent No. US 10731998 B2
1
1
2
2
3
3
4
4
5
1
6
6
7
7
8
8
9
19


Claims 10-20 are also rejected for depending from a rejected base claim.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney et al (US 20150161564 A1) teaches a computing system to process multiple transport requests at one time, each of the multiple transport request specifying a pickup location that is within a geographic region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419